 

Exhibit 10.63

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated as of December         , 2004, is
by and between St. John Knits, Inc., a California corporation (“Company”), and
Robert Green, an individual (“Executive”). In consideration of the mutual
covenants and agreements set forth herein, the parties hereto agree as follows.

 

ARTICLE I

EMPLOYMENT

 

The Company hereby employs Executive and Executive accepts employment with the
Company upon the terms and conditions herein set forth.

 

1.1 Employment. Subject to the provisions of Article IV of this Agreement, the
Company hereby employs Executive, and Executive agrees to serve as the Executive
Vice President – Sales and Marketing of the Company and St. John Knits
International, Incorporated (“SJKII”) from the period beginning on the date on
which Executive commences employment with the Company (the “Effective Date”) and
ending 5 years after such Effective Date (the “Term”); provided, however, that
commencing with the fifth anniversary of the Effective Date and on each
anniversary thereof (each, an “Extension Date”), the Term shall be automatically
extended for an additional one-year period, unless the Company or Executive
provides the other party hereto 90 days prior written notice before the
applicable Extension Date that the Term shall not be so extended. In such
position, Executive shall have such duties and authority commensurate with the
position of an executive vice president of sales and marketing for a company of
similar size and nature and as the Company’s Chief Executive Officer shall
otherwise determine from time to time. Executive agrees to devote substantially
his full business time and attention and best efforts to the affairs of SJKII
and the Company during the Term, unless this Agreement is terminated sooner in
accordance with the provisions hereto. Executive shall report to the Chief
Executive Officer and shall have his principal place of business in New York
City, New York.

 

ARTICLE II

COMPENSATION

 

2.1 Annual Salary. During the Term, the Company shall pay Executive at the
annual rate of:

 

Year 1:

   $ 520,000

Year 2:

   $ 520,000

Year 3:

   $ 570,000

Year 4:

   $ 620,000

Year 5:

   $ 620,000

 



--------------------------------------------------------------------------------

Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Rate”. The Base Rate shall be payable in accordance
with the Company’s normal pay periods for exempt employees (bi-weekly). For any
extension period, Executive’s Base Rate shall be determined by the Chief
Executive Officer and approved by the Board of Directors.

 

2.2 Stock Options.

 

(a) Option Grant.

 

(i) On the Effective Date or as soon as practicable thereafter, Executive shall
be granted an option under an option agreement, in the form attached hereto as
Exhibit A (the “Option Agreement”), to purchase 37,500 Shares, at the price of
$40.00 per Share, which shall be subject to the terms and conditions set forth
in the Amended and Restated St. John Knits International, Incorporated 1999
Stock Option Plan (the “Stock Option Plan”) and the Option Agreement.

 

(ii) The Option Agreement shall be modified to include a provision whereby, upon
Executive’s termination by the Company without Cause or by the Executive for
Good Reason (as defined herein) during the first 2 years of the Term, then (A)
Executive shall automatically become vested for those number of option shares
they would have been vested in under the Option Agreement had they remained
employed as of the second anniversary of the Grant Date (as defined in the
Option Agreement) and all other option shares shall be cancelled and (B)
Executive shall not be required to exercise vested option shares until the 5th
anniversary of the Grant Date.

 

(iii) In the event of any conflict or inconsistency between the terms and
conditions of the Stock Option Plan and the Option Agreement, the terms and
conditions of the Option Agreement shall control.

 

(b) Subscription Agreement. All Shares acquired by Executive upon the exercise
of an Option shall be subject to the terms and conditions of a subscription
agreement, substantially in the form attached hereto as Exhibit B.

 

2.3 Reimbursement of Expenses. During the Term, Executive shall be entitled to
receive prompt reimbursement of all reasonable expenses incurred by Executive in
performing services hereunder, including all expenses of travel, entertainment
and living expenses while away from home on business at the request of, or in
the service of, the Company; provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company.

 

2.4 Bonuses.

 

(a) Starting Bonus. Executive shall receive a starting bonus in the amount of
$50,000 (the “Starting Bonus”) that shall be paid out in Executive’s first
paycheck after the Effective Date; provided, however, if at any time within the
first 18 months after the Effective Date, Executive’s employment with the
Company is terminated by Executive without Good Reason (as defined in Article
4.1 below) or by the Company for Cause, Executive shall, within

 

2



--------------------------------------------------------------------------------

20 business days after any such termination, repay to the Company the Starting
Bonus. Nothing in this paragraph is to be read as guaranteeing Executive’s
employment longer than the Term or in any other way.

 

(b) Annual Bonus. Executive shall be eligible to receive an annual bonus (the
“Annual Bonus”) with respect to each fiscal year during the Term of up to 50% of
the Base Rate, which shall be determined by, and paid based upon, both (i)
performance goals of the Company as established by the Board of Directors of the
Company and (ii) performance goals for the Executive individually, which shall
be set by the Chief Executive Officer in consultation with Executive (and
approved by the Board of Directors of the Company) within the first 90 days of
each fiscal year (or in the case of the first year, within the first 90 days
after the Effective Date); provided, however, that Executive shall be entitled
to an Annual Bonus with respect to the first fiscal year in which he is employed
of no less than 25% of Executives Base Rate, as may be prorated as set forth
below (the “Minimum Annual Bonus Amount”); and further provided, however, that
except as expressly set forth in this Agreement, to be eligible for any Annual
Bonus, Executive must be employed by the Company as of the end of each
respective fiscal year. In the event the Term begins or ends on a date other
than the beginning or end of a fiscal year, respectively, then the Annual Bonus
shall be prorated in accordance with the following calculation: the Annual Bonus
shall be equal to the product of (A) the Annual Bonus that Executive would have
actually earned in the fiscal year (if Executive had been employed by the
Company and based upon achievement of the performance goals established for such
full fiscal year), multiplied by (B) a fraction, the numerator of which is the
number of days that Executive was employed during the fiscal year and the
denominator of which is 365.

 

2.5 Benefits.

 

(a) General Benefits. Except as provided pursuant to Article 2.5(b) below,
during the Term, Executive shall be entitled to participate in and be covered by
all health, insurance, pension and other employee plans and benefits currently
established for the employees of the Company on at least the same terms as other
senior executives of the Company, subject to meeting applicable eligibility
requirements.

 

(b) Minimum Benefits. During the Term, the Company shall provide Executive with
the following minimum benefits, subject to Executive meeting applicable
eligibility requirements:

 

(i) The Company shall obtain, and pay the premiums on, a 5-year term life policy
in the amount of $2,000,000 on the life of Executive, naming Executive’s
designated beneficiary as the beneficiary thereof.

 

(ii) The Company shall add Executive to, and pay the premiums on, its existing
supplemental health policy.

 

(iii) The Company shall obtain, and pay the premiums on, a long-term disability
policy consistent with Executives existing coverage, but such premiums shall not
exceed $10,000 per annum.

 

3



--------------------------------------------------------------------------------

2.6 Vacations and Holidays. During Executive’s employment with the Company,
Executive shall be entitled to an annual vacation leave of 4 weeks at full pay,
or such greater vacation benefits as may be provided for by the Company’s
vacation policies applicable to senior executives. Executive shall be entitled
to such holidays as are established by the Company for all employees.

 

ARTICLE III

CONFIDENTIALITY AND NONDISCLOSURE

 

3.1 Confidentiality. Executive will not during Executive’s employment by the
Company or thereafter at any time disclose, directly or indirectly, to any
person or entity or use for Executive’s own benefit any trade secrets or
confidential information relating to the Company’s business operations,
marketing data, business plans, strategies, employees, negotiations and
contracts with other companies, or any other subject matter pertaining to the
business of the Company or any of its affiliates, clients, customers,
consultants, or licensees, known, learned, or acquired by Executive during the
period of Executive’s employment by the Company (unless generally known to the
public or to trade sources other than as a result of Executive’s breach of this
Article 3.1 or any breach of other confidentiality obligations by third parties)
(collectively “Confidential Information”), except as may be necessary in the
ordinary course of performing Executive’s particular duties as an employee of
the Company. Except as required by law, prior to the Effective Date, (a)
Executive will not disclose to anyone, other than Executive’s immediate family
and legal or financial advisors, the contents of this Agreement and (b) the
Company will not disclose to anyone, other than its affiliates and legal or
financial advisors, the contents of this Agreement.

 

3.2 Return of Confidential Material. Executive shall promptly deliver to the
Company on termination of this Agreement, whether or not for Cause and whatever
the reason, or at any time the Company may so request, all memoranda, notes,
records, reports, manuals, drawings, blueprints, Confidential Information and
any other documents of a confidential nature belonging to the Company or any of
its affiliates, including all copies of such materials which Executive may then
possess or have under Executive’s control. Upon termination of this Agreement,
Executive shall not take any document, data, or other material of any nature
containing or pertaining to the proprietary information of the Company.

 

3.3 Prohibition on Solicitation of Customers. During the term of Executive’s
employment with the Company and for a period of one year thereafter (the
“Restricted Period”), Executive shall not, directly or indirectly, either for
Executive or for any other person or entity, solicit any person or entity to
terminate such person’s or entity’s contractual and/or business relationship
with the Company or any of its affiliates, nor shall Executive interfere with or
disrupt or attempt to interfere with or disrupt any such relationship. None of
the foregoing shall be deemed a waiver of any and all rights and remedies the
Company may have under applicable law.

 

3.4 Prohibition on Solicitation of Employees, Agents or Independent Contractors.
During the Restricted Period, Executive will not solicit any of the employees,
agents, or independent contractors of the Company or any of its affiliates to
leave the employ of the Company or any of its affiliates for a competitive
company or business. However, Executive

 

4



--------------------------------------------------------------------------------

may solicit any employee, agent or independent contractor who voluntarily
terminates his or her employment with the Company or any of its affiliates after
a period of 120 days have elapsed since the termination date of such employee,
agent or independent contractor. None of the foregoing shall be deemed a waiver
of any and all rights and remedies the Company may have under applicable law.

 

3.5 Right to Injunctive and Equitable Relief. Executive’s obligations not to
disclose or use Confidential Information and to refrain from the solicitations
described in this Article III are of a special and unique character which gives
them a peculiar value. The Company cannot be reasonably or adequately
compensated for damages in an action at law in the event Executive breaches such
obligations. Therefore, Executive expressly agrees that the Company shall be
entitled to injunctive and other equitable relief without bond or other security
in the event of such breach in addition to any other rights or remedies which
the Company may possess or be entitled to pursue. Furthermore, the obligations
of Executive and the rights and remedies of the Company under this Article III
are cumulative and in addition to, and not in lieu of, any obligations, rights,
or remedies created by applicable law relating to misappropriation or theft of
trade secrets or Confidential Information.

 

3.6 Survival of Obligations. Executive agrees that the terms of this Article III
shall survive the Term and the termination of Executive’s employment with the
Company.

 

ARTICLE IV

TERMINATION

 

4.1 Definitions. For purposes of this Article IV, the following definitions
shall apply to the terms set forth below:

 

(a) Cause. “Cause” shall include the following:

 

(i) Executive’s conviction of, or plea of guilty or nolo contendere to, (A) a
felony under the laws of the United States or any state thereof or (B) any other
crime (excluding a petty misdemeanor) involving theft, fraud, dishonesty or
moral turpitude;

 

(ii) Executive engages in willful misconduct that results in any material harm
to the Company;

 

(iii) Executive’s willful failure to substantially carry out Executive’s duties
(except where such failure is a result of Executive’s death or Disability)
within 10 days after a written demand for substantial performance approved by a
resolution of the Board of Directors is delivered to Executive by the Board of
Directors that specifically identifies the manner in which the Board of
Directors believes Executive has not substantially performed Executive’s duties;

 

(iv) a material breach of this Agreement by Executive and Executive fails to
cure such breach within 30 days following written notice delivered by the
Company; or

 

5



--------------------------------------------------------------------------------

(v) Executive’s material violation of any written Company policy and Executive
fails to cure such violation within 10 days following written notice delivered
by the Company; provided, however, that a repeat violation of the same or
similar policy shall not be subject to a cure period.

 

For purposes of this Article 4.1(a), no act, or failure to act, on the part of
Executive shall be considered “willful” to the extent such act, or failure to
act, is based upon a directive given pursuant to a resolution duly adopted by
the Board of Directors.

 

(b) Good Reason. “Good Reason” shall mean, without Executive’s prior written
consent:

 

(i) the assignment to Executive of duties inconsistent with the position and
status of Executive as set forth in this Agreement;

 

(ii) a substantial alteration or diminution in the nature, status or prestige of
Executive’s responsibilities or a diminution in Executive’s title or reporting
level from that set forth in this Agreement; provided, however, that after a
Change in Control (as defined hereinafter), a change in Executive’s title or
reporting level shall not be deemed Good Reason so long as Executive maintains
substantially the same duties as Executive had prior to the Change in Control;

 

(iii) the relocation of the Executive’s principal business location to a point
more than 50 miles from the location of such office as of the date of this
Agreement;

 

(iv) a reduction by the Company of (A) Executive’s Base Rate, (B) Executive’s
Annual Bonus opportunity as described in Article 2.4(b), or (C) the minimum
benefits described in Article 2.5(b) of this Agreement;

 

(v) a failure by the Company to obtain from any successor, before the succession
takes place, an agreement to assume and perform this Agreement; or

 

(vi) a material breach of this Agreement by the Company (including, without
limitation, the Company’s failure to grant the Option or pay the Minimum Annual
Bonus Amount).

 

provided that any event described in clauses (i) through (vi) above shall
constitute Good Reason only if the Company fails to cure such event within 20
days after receipt from Executive of written notice of the event which
constitutes Good Reason; provided, further, that Good Reason shall cease to
exist for an event on the 180th day following the later of its occurrence or
Executive’s actual knowledge thereof, unless Executive has given the Company
written notice thereof prior to such date. For purposes of clause (ii) above, a
“Change in Control” shall be deemed to mean when Vestar Capital Partners, and
the partners therein and the respective affiliates thereof (“Vestar”), hold, in
the aggregate, less than 50% of the stock of SJKII beneficially owned by Vestar
as of the Effective Date.

 

6



--------------------------------------------------------------------------------

(c) Disability. “Disability” shall mean a physical or mental incapacity as a
result of which Executive becomes unable to substantially perform his duties
hereunder (reasonable absences because of sickness for up to four consecutive
months excepted; provided, however, that any new period of incapacity or
absences shall be deemed to be part of a prior period of incapacity or absences
if the prior period terminated within 90 days of the beginning of the new period
of incapacity or absence and the incapacity or absence is determined by the
Board of Directors, in good faith, to be related to the prior incapacity or
absence). A determination of Disability shall be subject to the certification of
a qualified medical doctor agreed to by the Company and Executive or in the
event of Executive’s incapacity to designate a doctor, Executive’s legal
representative. In the absence of agreement between the Company and Executive,
each party shall nominate a qualified medical doctor and the two doctors so
nominated shall select a third doctor, who shall make the determination as to
Disability.

 

4.2 Termination by Company. The Company may terminate Executive’s employment
hereunder immediately for Cause. Subject to the other provisions contained in
this Agreement, the Company may terminate this Agreement for any reason other
than Cause upon 30 days’ written notice to Executive. The effective date of
termination (the “Termination Date”) shall be considered to be 30 days
subsequent to written notice of termination; however, the Company may elect to
have Executive leave the Company immediately.

 

4.3 Termination by Executive. Executive may terminate his employment hereunder
upon 30 days’ written notice to the Company. The Termination Date shall be
considered to be 30 days subsequent to written notice of termination; however,
the Company may elect to have Executive leave the Company immediately.

 

4.4 Death or Disability of Executive. Executive’s employment hereunder shall
terminate immediately upon the death or Disability of Executive. In such event,
the Termination Date shall be the date of death or the date of the determination
of Executive’s Disability in accordance with the provisions of Article 4.1(c),
as applicable.

 

4.5 Severance Benefits Received Upon Termination.

 

(a) Termination by the Company for Cause or by Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
other than for Good Reason, then Executive shall be entitled to (i) the Base
Rate through the Termination Date, (ii) any Annual Bonus earned but unpaid as of
the Termination Date for any previously completed year, (iii) reimbursement for
any unreimbursed business expenses properly incurred by Executive in accordance
with Company policy prior to the Termination Date, (iv) credit for any vacation
earned but not taken, and (v) such employee benefits, if any, to which Executive
may be entitled under the employee benefit plans of the Company (the amounts
described in clauses (i) through (v) hereof being referred to as the “Accrued
Rights”). The Company shall thereafter have no further obligations to Executive
under this Agreement.

 

(b) Termination Due to Death or Disability. If Executive’s employment is
terminated due to Executive’s death or Disability, then Executive shall be
entitled to the Accrued Rights. The Company shall thereafter have no further
obligations to Executive under this Agreement.

 

7



--------------------------------------------------------------------------------

(c) Termination by the Company Without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, then, subject to Executive’s continued compliance
with the provisions of Article III and entering into a general release agreement
with the Company, Executive shall be entitled to:

 

(i) continued payment of the Base Rate for a period of 18 months following the
Termination Date (the “Severance Period”), payable in equal monthly
installments;

 

(ii) a lump sum payment, within 60 days following the beginning of the fiscal
year subsequent to the fiscal year in which the Termination Date occurs, equal
to the product of (A) the Annual Bonus that Executive would have actually earned
in the fiscal year in which the Termination Date occurs (if Executive had
remained employed by the Company and based upon achievement of the performance
goals established for such fiscal year), multiplied by (B) a fraction, the
numerator of which is the number of days that Executive was employed during the
fiscal year in which the Termination Date occurs and the denominator of which is
365;

 

(iii) during the Severance Period, continuation of health insurance coverage as
then in effect for Executive pursuant to Executives continuing coverage rights
under COBRA; and

 

(iv) the Accrued Rights.

 

(d) Expiration of the Agreement. If the Company should give Executive notice,
pursuant to Section 1.1, that it does not intend to renew this Agreement beyond
the Agreement’s expiration date (the “Expiration Date”), then, subject to
Executive remaining employed through the Expiration Date and entering into a
general release agreement with the Company, Executive shall be entitled to:

 

(i) continued payment of the Base Rate (in effect as of the Expiration Date) for
a period of 9 months following the Expiration Date (the “Severance Period”),
payable in equal monthly installments;

 

(ii) a lump sum payment, within 60 days following the beginning of the fiscal
year subsequent to the fiscal year in which the Expiration Date occurs, equal to
the product of (A) the Annual Bonus that Executive would have actually earned in
the fiscal year in which the Expiration Date occurs (if Executive had remained
employed by the Company and based upon achievement of the performance goals
established for such fiscal year), multiplied by (B) a fraction, the numerator
of which is the number of days that Executive was employed during the fiscal
year in which the Expiration Date occurs and the denominator of which is 365
(i.e. Executive shall not receive credit towards a bonus for performance goals
that are met after the Expiration Date);

 

(iii) during the Severance Period, continuation of health insurance coverage as
then in effect for Executive pursuant to Executives continuing coverage rights
under COBRA; and

 

8



--------------------------------------------------------------------------------

(iv) the Accrued Rights.

 

ARTICLE V

GENERAL PROVISIONS

 

5.1 Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand with written acknowledgment of receipt,
or when received by the addressee, if mailed by United States registered mail,
return receipt requested, postage prepaid, or when received by the addressee, if
sent by a national recognized overnight delivery service as follows:

 

If to the Company:     

St. John Knits, Inc.

      

17622 Armstrong Avenue

      

Irvine, California 92614

      

Attn: CEO

If to Executive:     

Robert Green

      

c/o St. John Knits, Inc.

      

17622 Armstrong Avenue

      

Irvine, California 92614

 

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

5.2 No Waivers. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

5.3 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts are still payable to him hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee
or, if there be no such designee, to Executive’s estate.

 

5.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles thereof.

 

5.5 Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

9



--------------------------------------------------------------------------------

5.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

5.7 Legal Fees and Expenses. Should any party institute any action or proceeding
to enforce this Agreement or any provision hereof, or for damages by reason of
any alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
in connection with such action or proceeding.

 

5.8 Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings, and negotiations between the parties with respect to
the subject matter hereof. This Agreement is intended by the parties as the
final expression of their agreement with respect to such terms as are included
in this Agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence may be introduced in any judicial proceeding involving this
Agreement.

 

5.9 Assignment. This Agreement and the rights, duties, and obligations hereunder
may not be assigned or delegated by any party without the prior written consent
of the other party and any attempted assignment or delegation without such prior
written consent shall be void and be of no effect. Notwithstanding the foregoing
provisions of this Section 5.9, the Company may assign or delegate its rights,
duties, and obligations hereunder to any of its affiliates or to any person or
entity which succeeds to all or substantially all of the business of the Company
through merger, consolidation, reorganization, or other business combination or
by acquisition of all or substantially all of the assets of the Company.

 

5.10 Set-Off. The Company’s obligation to pay Executive the amounts provided
hereunder shall be subject to set-off, counterclaim or recoupment of any amounts
loaned or advanced by the Company or any of its affiliates to Executive.

 

5.11 Indemnity. Upon Executives request, the Company and Executive shall enter
into an indemnification agreement consistent to indemnification agreement
entered into between the Company and other officers and directors of the
Company.

 

5.12 Representations.

 

(a) Executive hereby represents to the Company that the execution and delivery
of this Agreement by Executive and the Company and the performance by Executive
of his duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Executive is a party or otherwise bound.

 

(b) The Company hereby represents to Executive that (i) the Company is fully
authorized and empowered by action of the Board of Directors to enter into this
Agreement and

 

10



--------------------------------------------------------------------------------

(ii) the performance of the Company’s obligations under this Agreement will not
violate any agreement between the Company and any other person, firm or
organization.

 

5.13 Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

5.14 Arbitration. Except as provided in Article 3.5 of this Agreement, any
controversy arising out of or relating to Executive’s employment, this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, shall be
resolved by arbitration before the American Arbitration Association in Orange
County, California. Final resolution of any dispute through arbitration may
include any remedy or relief which the arbitrator deems just and equitable. Any
award or relief granted by the arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties agree that they are hereby waiving any rights to trial
by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Agreement or Executive’s employment.

 

5.15 Survival. The respective rights and obligations of the parties to this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

 

5.16 No Mitigation. Except as expressly provided in this Agreement, the Company
agrees that any income and other employment benefits received by Executive from
any and all sources other than the Company or any of its affiliates before,
during or after the Term shall in no way reduce or otherwise affect the
Company’s obligation to make payments and afford benefits to Executive as
provided in this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

St. John Knits, Inc.,

a California corporation

By:        

Name: Richard Cohen

 

 

Robert Green

 

12



--------------------------------------------------------------------------------

 

EXHIBIT A

 

[FORM OF OPTION AGREEMENT]

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

[SUBSCRIPTION AGREEMENT]

 